


Exhibit 10.29






SECOND AMENDMENT TO OPERATING AGREEMENT
This Second Amendment to Operating Agreement (“Second Amendment”) is made this
17th day of December, 2015, by and between BURGER KING CORPORATION, a Florida
corporation (“BKC”) and CARROLS LLC, a Delaware limited liability company
(“CARROLS”).
RECITALS
WHEREAS, BKC and CARROLS entered into that certain Operating Agreement dated May
30, 2012, which was amended by that certain First Amendment to Operating
Agreement dated January 26, 2015 (as so amended, the “Agreement”), pursuant to
which, inter alia, BKC assigned its right of first refusal (“ROFR”) under
certain franchise agreements to CARROLS in exchange for good and valuable
consideration paid by CARROLS;
WHEREAS, CARROLS agreed in the Agreement to remodel its portfolio of BURGER
KING® restaurants in compliance with a Remodel Plan as set forth in the
Agreement;
WHEREAS, CARROLS acknowledges and agrees that it will not be in compliance with
the Remodel Plan as of January 1, 2016;
WHEREAS, BKC has the right to suspend the assignment of the ROFR to CARROLS
under the Agreement by giving written notice to CARROLS on or before January 31,
2016; and
WHEREAS, BKC and CARROLS have reached an agreement under which BKC has agreed
not to exercise its right to suspend the assignment of the ROFR in exchange for
certain undertakings by CARROLS and certain modifications to the Agreement.
NOW, THEREFORE, BKC and CARROLS hereby amend the Agreement as follows:
1.Capitalized Terms. Unless otherwise noted, all capitalized terms herein shall
have the same meanings as provided in the Agreement.


2.Suspension of Assignment of ROFR. So long as CARROLS fully complies with each
and every obligation under this Second Amendment and the Agreement, as amended,
the assignment of the ROFR to CARROLS will not be suspended from the date hereof
through December 31, 2016. However, if CARROLS fails to comply with any
obligation contained in this Second Amendment by the deadlines provided herein,
then the assignment of the ROFR to CARROLS will be suspended immediately and
without the necessity of any notice from BKC to CARROLS on the day after any
deadline that CARROLS fails to meet hereunder.


3.Remodeling of Restaurants. If CARROLS fails to complete the remodel of all of
the Four Hundred Fifty Five (455) Restaurants required to be remodeled under the
Agreement on or before December 31, 2016, then the assignment of the ROFR to
CARROLS will be suspended (or remain suspended) until such time that CARROLS has
completed the 455th of such remodels.


4.New Restaurant Growth (“NRG”). Section 4.7 of the Agreement is hereby deleted
in its entirety and replaced as follows:






--------------------------------------------------------------------------------




“4.7     Net Restaurant Growth in 2016; Offset Obligation; New Restaurant Growth


(a) Net Restaurant Growth Target. By December 31, 2016, for the period January
1, 2016 through December 31, 2016 Carrols shall achieve, at a minimum,
a Net Restaurant Growth target equal to zero (0) Restaurants across its entire
portfolio of Restaurants, which for purposes of this Section 4.7 shall include
(1) Carrols’ portfolio of Restaurants as it exists on January 1, 2016 (the
“Existing Portfolio”) and (2) any existing Restaurants acquired by Carrols at
any time during calendar year 2016 (such Restaurants, the “Acquired
Restaurants”). For purposes of this paragraph, “Net Restaurant Growth” means the
cumulative number of new Restaurants opened by Carrols in 2016 less the
cumulative number of Restaurants closed by Carrols in 2016, without distinction
as to the reason for such closure (i.e., expiration, termination or otherwise).
 For the avoidance of doubt, Restaurants acquired by Carrols from existing
franchisees shall not count as an opening of new Restaurants for purposes of
calculating Net Restaurant Growth. Further, for the avoidance of doubt, the
closing of an Acquired Restaurant shall count as a closure of a Restaurant for
purposes of calculating Net Restaurant Growth. If Carrols fails to achieve the
Net Restaurant Growth target set forth in this subsection (a), Carrols shall pay
to BKC, in immediately available funds, on or before January 31, 2017, the
amount of $300,000.00 times the number of shortfall restaurants, i.e., the
number of restaurants that Carrols would have had to open by December 31, 2016
in order to achieve the Net Restaurant Growth target of zero (0) Restaurants. 
By way of example only, without limitation, suppose that the Existing Portfolio
of Carrols as of January 1, 2016 equals 700 restaurants, and that during 2016
Carrols closes 10 Restaurants from the Existing Portfolio, opens six (6) new
Restaurants, but acquires 15 Restaurants from an existing franchisee. In such
event, the actual Net Restaurant Growth achieved by Carrols would be equal to
negative four (-4) (i.e., 6 - 10 = - 4) and Carrols shall have failed to achieve
the Net Restaurant Growth target of zero set forth in this subsection (a). As a
result, Carrols shall pay to BKC a penalty in the amount of $300,000 multiplied
by 4 (i.e., the number of shortfall restaurants), or $1,200,000. Continuing with
this example, assume the same facts as above but additionally suppose that of
the 15 Acquired Restaurants, Carrols closes 3 of the Acquired Restaurants prior
to December 31, 2016. In such event, the actual Net Restaurant Growth achieved
by Carrols would be equal to negative seven (-7) (i.e., 6 - 13 = - 7), and
Carrols shall have failed to achieve the Net Restaurant Growth target of zero
set forth in this subsection (a). As a result, Carrols shall pay to BKC a
penalty in the amount of $300,000 multiplied by 7 (i.e., the number of shortfall
restaurants), or $2,100,000.


(b) New Restaurant Growth (“NRG”). Notwithstanding anything to the contrary in
subsection 4.7(a) above, commencing on January 1, 2016 and for each calendar
year thereafter during the term of this Agreement ("NRG Growth Period"), a
minimum of 10% of the NRG ("Minimum NRG") in the Carrols portfolio in each
calendar year shall result from opening new Restaurants (including offsets) and
not acquisitions of existing restaurants; provided, however, that (1) in any
calendar year from and after 2016 that Carrols new Restaurants (including
offsets) opened exceed 10% of the NRG, the number of new Restaurants in excess
of the minimum 10% requirement may be carried forward, and (2) for the calendar
year 2016 only, any new Restaurants that would otherwise be required to be
opened, pursuant to this subsection (b), in calendar year 2016 may be deferred
and opened in calendar year 2017. For the avoidance of doubt, the deferral of
any new Restaurants otherwise required to be opened pursuant to this subsection
(b), in calendar year 2016 until calendar year 2017, shall not reduce the number
of new Restaurants required to be opened in calendar year 2017 pursuant to this
subsection (b), but shall be in addition thereto. For the further avoidance of
doubt and notwithstanding anything herein to the contrary, (x) to the extent
that Carrols achieves Net Restaurant Growth for 2016 (as calculated pursuant to
subsection 4.7(a)) equal to or less than zero (0) Restaurants, any new
Restaurants developed and opened by Carrols in 2016 shall not count towards
fulfillment of the Minimum NRG requirements for 2016, and shall only count
towards fulfillment of the obligations set forth in subsection (a) above and
such new Restaurants may not be carried forward pursuant to subsection
4.7(b)(1), and (y) to the extent Carrols achieves Net Restaurant Growth for 2016
(as calculated pursuant to subsection 4.7(a)) greater than zero (0) Restaurants,
then each incremental new Restaurant opened in 2016 in excess of the Net
Restaurant Growth target of zero (0) Restaurants shall count towards fulfillment
of the Minimum NRG requirements for 2016 subject to any applicable carry forward
rights set forth in subsection 4.7(b)(1). In the event that Carrols does not
meet the Minimum NRG for any calendar year during the NRG Growth Period,
Franchise Pre-Approval for the calendar year immediately following will be
suspended until such time as Carrols opens a number of new Restaurants equal to
the difference between the required Minimum NRG and the actual number of new
Restaurants opened by Carrols for such prior calendar year.




--------------------------------------------------------------------------------




By way of examples only, without limitation, suppose the following facts and
resulting outcomes:
Example 1:
Carrols achievement in calendar year 2016: Openings: 5; Closures: 3;
Acquisitions: 0 Restaurants


2016 Net Restaurant Growth = 2 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 2 Restaurants


2016 Minimum NRG: 0 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 0
Restaurants


Surplus newly opened Restaurants carried forward: 2 Restaurants


Example 2:
Carrols achievement in calendar year 2016: Openings: 5; Closures: 5;
Acquisitions: 50 Restaurants


2016 Net Restaurant Growth = 0 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 0 Restaurants


2016 Minimum NRG: 5 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 5
Restaurants


Surplus Restaurants carried forward: 0 Restaurants
Example 3:
Carrols achievement in calendar year 2016: Openings: 10; Closures: 5;
Acquisitions: 50 Restaurants


2016 Net Restaurant Growth = 5 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 5 Restaurants


2016 Minimum NRG: 5 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 0
Restaurants


Surplus Restaurants carried forward: 0 Restaurants (5 Restaurants eligible for
carry forward rights less 5 Restaurants used to satisfy 2016 Minimum NRG = 0
Restaurants)


Example 4:
Carrols achievement in calendar year 2016: Openings: 8; Closures: 3;
Acquisitions: 40 Restaurants


2016 Net Restaurant Growth = 5 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 5 Restaurants


2016 Minimum NRG: 4 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 0
Restaurants


Surplus Restaurants carried forward: 1 Restaurant (5 Restaurants eligible for
carry forward rights less 4 Restaurants utilized to satisfy 2016 Minimum NRG)






--------------------------------------------------------------------------------




Example 5:
Carrols achievement in calendar year 2016: Openings: 8; Closures: 3;
Acquisitions: 60 Restaurants


2016 Net Restaurant Growth = 5 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 5 Restaurants


2016 Minimum NRG: 6 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 1
Restaurant


Surplus Restaurants carried forward: 0 Restaurants (5 Restaurants eligible for
carry forward rights less 5 Restaurants utilized to partially satisfy 2016
Minimum NRG)






Example 6:


Year 1
Carrols achievement in calendar year 2016: Openings: 10; Closures: 0;
Acquisitions: 0 Restaurants


2016 Net Restaurant Growth = 10 Restaurants


New 2016 Restaurants eligible for carry forward rights without accounting for
Minimum NRG: 10 Restaurants


2016 Minimum NRG: 0 Restaurants


Minimum NRG opening requirement Carrols elects to defer from 2016 into 2017: 0
Restaurants


Surplus Restaurants carried forward: 10 Restaurants (10 Restaurants eligible for
carry forward rights less 0 Restaurants utilized to satisfy 2016 Minimum NRG)


Year 2
Carrols achievement in calendar year 2017: Openings: 5; Closures: 10;
Acquisitions: 70 Restaurants


2017 Minimum NRG: 7 Restaurants


New 2017 Restaurants eligible for carry forward rights: -2 Restaurants (5
Restaurant openings in 2017 less 7 Restaurants required to satisfy Minimum NRG
(10% * 70 Restaurants) = -2 Restaurants)


Surplus Restaurants carried forward: 8 Restaurants (10 Restaurants carried
forward from 2016 less 2 Restaurants utilized to satisfy 2017 Minimum NRG)”


5.Wavier of Right of First Refusal. Carrols hereby waives its right of first
refusal only with respect to the proposed sale of Burger King® restaurant
numbers 101, 114, 236, 280, 549, 575, 684, 853, 857, 983, 1159, 1503, 2106,
2109, 2225, 2446, 2471, 2517, 2607, 2947, 3801, 4348, 4695, 6116, 6384, 9463,
10826, 11386, 11455, 11548, 11604, 12261, 12262, 12272, 12871, 13430, 14041,
14486, 14564, 14740, and 15789 to franchisee Chris Johnson, or any entity owned
or controlled by Chris Johnson.


6.Counterparts. This Second Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.






--------------------------------------------------------------------------------




7.Time is of the Essence. Time is of the essence for this Second Amendment and
the Agreement and each provision hereof and thereof.


8.Submission of Amendment. Submission of this instrument for examination shall
not bind either party, and no duty or obligation shall arise under this
instrument until this instrument is signed and delivered by both BKC and
CARROLS.


9.Severability. If any provision of this Second Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Second Amendment shall be interpreted as if such legal, invalid
or unenforceable provision did not exist herein.


10.Successors and Assigns. This Second Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


THIS SECOND AMENDMENT is executed by BKC and CARROLS as of the day and year
indicated on the first page hereof.






BURGER KING CORPORATION


By:
/s/ Alexandre Macedo
 
Title:
President, NA
 
Printed Name:
Alexandre Macedo
 
 
 
 



CARROLS, LLC


By:
/s/ Richard G. Cross
 
Title:
Vice President
 
Printed Name:
Richard G. Cross
 
 
 
 







